White, J.
Appeal from an order of the Supreme Court (Viscardi, J.), entered April 26, 1995 in Saratoga County, which denied plaintiffs motion for partial summary judgment on her cause of action arising under Labor Law § 240 (1).
We affirm. Plaintiff’s decedent, a construction worker engaged in the framing of buildings at a construction site, was killed on July 3, 1987 when an exterior wall of a single-story building under construction collapsed upon him as he was walking by. Under similar circumstances, the Court of Appeals has held that Labor Law § 240 (1) was not an available remedy for the plaintiff (see, Misseritti v Mark IV Constr. Co., 86 NY2d 487, 491). Thus, Supreme Court’s denial of plaintiffs motion for partial summary judgment on her cause of action under Labor Law § 240 (1) was appropriate.
Cardona, P. J., Mercure, Casey and Spain, JJ., concur. Ordered that the order is affirmed, with costs.